DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 refers to a “cutoff portion” and “the cut-off portion.”  The hyphen should be removed from the term “the cut-off portion” for consistency.  
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1–15 and 17–20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites:
“a rail guide coupled on both sides of the door assembly for guiding the door assembly to be slidably drawn out from the cabinet or inserted into the cabinet”

Claim 1 is indefinite because it is unclear if the door assembly is required to be “slidably” inserted into the cabinet.  This is because it is unclear if the term “slidably” modifies both phrases—“drawn out from the cabinet” and “inserted into the cabinet.”  Or if “slidably” only modifies the phrase “drawn out from the cabinet.”  Note that a rejection under 35 U.S.C. 112(b) is appropriate “if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation.”  MPEP 2173.02(I).  Here, claim 1 is indefinite because it could be interpreted to mean that the door assembly is slidably drawn out from the cabinet and slidably inserted into the cabinet.  Or the claim could be interpreted to mean that the door assembly is only required to be slidably drawn out from the cabinet.
Under the broadest reasonable interpretation, “slidably” only modifies the phrase “drawn out from the cabinet.”  Therefore, the claim does not require that the door assembly is slidably inserted into the cabinet.
Claims 2–15 and 17–20 are indefinite because they depend from claim 1.
Additionally, claim 12 recites:
12.  The humidifying air purifier according to [claims 1 and 11], wherein the third guide extends obliquely in a direction away from the second guide toward the upper portion of the cabinet.  Emphasis added.

Claim 12 is indefinite because “the upper portion of the cabinet” lacks antecedent basis.  Instead, claim 1 describes “an upper surface of the cabinet.”
Claim 13 recites:
13.  The humidifying air purifier according to [claims 1 and 11], wherein the upper end of the third guide is disposed so as to overlap with the first guide in a downward direction.

Claim 13 is indefinite because “the upper end of the third guide” lacks antecedent basis. This feature is not inherent, because other claims within the claim set introduce terms such as “upper end.”  For instance, claim 4 describes “an upper end of the upper panel.”  To overcome this rejection, claim 13 could be amended to read:
13.  The humidifying air purifier according to claim 11, wherein [[the]] an upper end of the third guide is disposed so as to overlap with the first guide in a downward direction.

Claim 14 recites:
14.  The humidifying air purifier according to [claims 1 and 11], wherein the scroll housing further includes an extension plate extending from the upper end of the third guide toward the one side panel.

Claim 14 is indefinite because the following “the upper end of the third guide toward” and “the one side panel” lack antecedent basis.  To overcome this rejection, claim 14 could be rewritten as:
14.  The humidifying air purifier according to claim 11, wherein the scroll housing further includes an extension plate extending from [[the]] an upper end of the third guide toward [[the]] a one side panel.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11–15 and 17–18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 11 recites:
11.  The humidifying air purifier of claim 1, further comprising:
a scroll housing disposed below the discharge portion, in which the air blowing fan is accommodated,
wherein the scroll housing includes:
a first guide formed to be rounded and surrounding a portion of an outer surface of the air blowing fan;
a second guide extending upward at one end portion of the first guide; and
a third guide extending upward from the other end portion of the first guide, and
wherein the third guide extends obliquely in the direction that the door assembly is drawn out so that a rear end portion of the third guide is positioned inward than a front end portion of the third guide.  Emphasis added.

The Applicant’s disclosure fails to provide written description support for a third guide that extends obliquely in the direction that the door assembly is drawn out.  Instead, as seen in Figs. 32 and 35, the third guide 434 extends at an oblique angle in the direction through the page from the perspective of Fig. 32, while the door 210 opens in the direction running left-to-right of the page, from the perspective of Fig. 32.  See Disclosure filed Jan. 22, 2019 (“Disclosure”) Figs. 32, 35, [0165], [0280].

    PNG
    media_image1.png
    944
    1083
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    955
    899
    media_image2.png
    Greyscale

Claims 12–15 and 17–18 are rejected under 35 U.S.C. 112(a), because they depend from claim 11.
Additionally, claim 18 recites:
18. The humidifying air purifier according to claim 11, wherein the scroll housing includes a cutoff portion positioned between the first guide and the third guide, and
wherein the cut-off portion extends from a rear end contact point of the cut-off portion to a front end contact point obliquely to one side in a direction in which the door assembly is drawn out.

The Applicant’s disclosure fails to provide written description support for a cutoff portion that extends obliquely to one side in a direction in which the door assembly is drawn out.  Rather, the cut-off portion 435 in the Applicant’s disclosure extends at an oblique angle in the direction through the page from the perspective of Fig. 32, while the door 210 opens in the direction running left-to-right of the page, from the perspective of Fig. 32.  See Disclosure Figs. 32, 35, [0165], [0280].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1–7, 11–15, 17, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al., US 2011/0291305 A1 in view of Rakocy et al., US 5,893,939.
Regarding claim 1, Choi discloses a humidifier, which reads on the “humidifying air purifier.”  See Choi Fig. 1, [0029].  
The humidifier comprises a rear casing 30 which reads on the “cabinet.”  See Choi Fig. 1, [0032].  The rear casing is a “cabinet” because it has a box form.  Id. at [0033].  The front of the rear casing is opened.  Id.  This opening is the “open front face.”
The humidifier also comprises a front casing 40 which reads on the “door assembly.”  See Choi Fig. 1, [0032].  The front casing 40 is a “door” because it covers the front opening in rear casing 30.  Id. at [0030].  The front casing 40 comprises front doors 12, 14, which read on the “door front surface” because they form the front face of the casing 40.  Id. at Fig. 4, [0032].  The doors 12, 14 close the open front of the rear casing 30, because the doors 12, 14 close the front of the humidifier.  The bottom portion of the front casing 40 that extends toward the interior of the humidifier reads on the “door lower surface.”  Id. at Fig. 4.  It is movable from the rear casing 30, because the front casing 40 and rear casing 30 are removable from one another.
The recess formed by intake hole 46 reads on the “recessed portion formed to have a predetermined height between a base of the cabinet and the door lower surface when the door assembly is inserted into the cabinet.”  See Choi Fig. 6, [0038].
The intake hole 46 reads on the “intake.”  See Choi Fig. 6, [0038].  It is formed at front part of the lower portion of the front casing 40, toward the interior of the humidifier.  Id.  Therefore, the intake hole 46 is “formed at a front part of the door lower surface based on the direction in which the door assembly is drawn out” as required by the claim.  The intake hole 46 sucks air introduced into the recessed portion, because the intake hole 46 is for sucking air.  Id. 
The humidifier further comprises a purification filter 110 which filters air.  See Choi Fig. 4, [0036].  The purification filter 110 reads on the “air filter.”  It appears that Fig. 4 shows the bottom of the front casing 40 supporting the purification filter 110 by tabs that are formed on the bottom of the filter 110.  The area of the bottom of the front casing 40 that supports the filter 110 reads on the “air filter seating portion.”  It is behind the intake 46 as it the filter 110 because Choi states that “air sucked by the air intake unit passes through the opening and a purification 110 in order.”  Id. at [0035].
 The humidifier also comprises a water guide 90 which holds a water tank 80.  See Choi Fig. 4, [0055].  The water guide 90 reads on the “water tub seating portion.”  The view in Fig. 8 appears to illustrate water guide 90 being attached to the bottom of the front casing 40 (the “door lower surface”).  But it also would have been obvious to attach the water guide 90 to the bottom of the front casing 40, because this would merely represent integrating parts with no significant change in function.  See MPEP 2144.04(V)(B) (the use of a one piece construction instead of multiple parts is a matter of obvious engineering choice).  The water guide 90 is positioned at a lower height than the support mechanism for the purification filter 110, as seen in Fig. 6.  The water guide 90 supports water tank 80, which reads on the “water tub” and humidification filter 100, which reads on the “humidifying filter.”  Id. at Fig. 4, [0055], [0062].
The humidifier also comprises blower fan 56, which reads on the “air blowing fan.”  See Choi Fig. 4, [0036].  The blower fan 56 is provided in the rear casing 30 (the “cabinet”) because it is positioned in a fan housing 60, and the fan housing 60 is in the open front of the rear casing 30.  Id. at Fig. 4, [0033].  The blower fan 56 is aligned with the purification filter 110 (the “air filter”) and the humidification filter 100 (the “humidifying filter”) in the direction in which the front casing 40 is drawn away from the rear casing 40, as seen in Fig. 4.  
The fan housing 60 has an outlet at its top for discharging purified air.  See Choi Fig. 4, [0047].  This outlet reads on the “discharge portion.”  The fan housing 60 is attached to the rear casing 30.  Id. at Fig. 9, [0027].  Therefore, the discharge portion is formed on an upper surface of the rear casing 30 (the “cabinet”). 
The humidifier further comprises a blower vane 72 in the outlet of the fan housing 60.  The blower vane 72 is a “discharge grill” because it directs air in a desired direction away from the humidifier.  If not, it would have been obvious to provide an additional blower vane 72, because this would merely represent duplication of parts with no significant change in function.  See MPEP 2144.04(VI)(B).  The two vanes 72 would read on the “discharge grill.”  Note also that Fig. 6 illustrates a series of dots immediately below the vane 72.  These dots appear to illustrate a grill in the outlet of the fan housing 60.  Under any of these interpretations, the vane 72 read on the “grill guide.”  It extends upward and inclined in the direction that the front casing 40 is drawn away from the rear casing, as seen in Figs. 1 and 4.
The blower vane 72 guides air passing through the outlet of the fan housing 60 to flow in the direction that the vane 72 extends.  See Choi [0034].

    PNG
    media_image3.png
    873
    1665
    media_image3.png
    Greyscale


Choi differs from claim 1 because it fails to disclose a rail guide coupled to both sides of the front casing 40 (the “door assembly”) for guiding the front casing 40 to be slidably drawn out from the cabinet or inserted into the cabinet.
But the front and rear casings 40, 30 are coupled together, as seen in Fig. 6.
Rakocy disclose an air purifier comprising a front panel (grill 16) that is coupled to a rear panel (main frame 20) via detent members 124 on either side the grill 16 that are inserted into slots 126 in the rear panel 20.  See Rakocy col. 5, l. 55–col. 6, l. 11.  The detent members 124 are manipulated by a latch assembly 120 that allows a user to lock or unlock the grill 16 from the main frame 20, so that the grill 16 can be easily removed.  

    PNG
    media_image4.png
    596
    1419
    media_image4.png
    Greyscale

It would have been obvious for either side the front casing 40 in Choi to comprise the detent members 124 with the rear casing 30 comprising slots to receive the detent members 124, to allow a user to easily lock and unlock the front casing 40 from the rear casing 30. 
With this modification, the detent members 124 on either side of the front casing 40 (the “door assembly”) would read on the “rail guide.”  They would guide the front casing 40 to be inserted into the rear casing 30 (the “cabinet”), because the detent members 124 are inserted into the slots 126 which would be provided on the rear casing 30.  As noted in the 35 U.S.C. 112(b) section above, claim merely requires that the door assembly is inserted into the cabinet.  It does not require that the that the door assembly is “slidably” inserted because this term only modifies the door assembly being “drawn out.”  But the detent members 124 would also guide the from casing 40 to be slidably drawn out from the rear casing 30 or slidably inserted into the rear casing 30.  This is because the detent members 124 would slide within the slots 126 when the front casing 40 is inserted or removed from the rear casing.  Also, the front casing 40 could be slid on a table when it is inserted or removed from the rear casing 30.
Regarding claim 2, it would have been obvious for the humidifier in Choi to comprise multiple blower vanes 72, for the reasons stated in the rejection of claim 1 above.  See Choi Fig. 6, [0034].  The blower vane 72 is a “grill guide.”  Therefore, with multiple blower vanes 72, Choi would teach “a plurality of grill guides spaced apart from each other along a direction that the door assembly is drawn out from the cabinet.”
Regarding claim 3, the humidifier in Choi comprises a pair of side panels on either side of the rear casing 30.  See Choi Fig. 4, [0032].  The humidifier also comprises an upper panel, which is the panel at the top of the front 40.  Id. at Fig. 4, [0034].  The humidifier further comprises a rear panel, which is the panel that extends from the blower unit 64 to the back of the rear casing 30.  Id. at Fig. 6, [0036].  Note that it would have been obvious to connect the fan unit 60 and the rear casing 30, for the reasons explained in the rejection of claim 1 above.  The rear panel interconnects the side panels on either side of the rear casing 30, because the sides of the rear casing 30 are interconnected by the back of the rear casing 30.
The outlet opening in the top of the blower unit 64 reads on the “upper surface extending forward” in the rear panel.  See Choi Fig. 4.
The outlet opening in the top of the blower unit 64 (the blower unit 64 is the “discharge portion”) reads on “a vertical opening on an upper surface of the rear panel.”
Regarding claim 4, the humidifier in Choi comprises a pair of side panels on either side of the rear casing 30.  See Choi Fig. 4, [0032].  The humidifier also comprises an upper panel, which is the panel at the top of the front 40.  Id. at Fig. 4, [0034].  The humidifier further comprises a rear panel, which is the panel that extends from the blower unit 64 to the back of the rear casing 30.  Id. at Fig. 6, [0036].  Note that it would have been obvious to connect the fan unit 60 and the rear casing 30, for the reasons explained in the rejection of claim 1 above.  The rear panel interconnects the side panels on either side of the rear casing 30, because the sides of the rear casing 30 are interconnected by the back of the rear casing 30.
An upper surface of the fan unit 60 includes a grill installing groove, which is the groove that surrounds the perimeter of the blower unit 64.  See Choi Fig. 4.  The “discharge grill” is seated in this groove as seen in Fig. 6.  The middle of the blower vane 72 (the “grill guide”) is positioned at the same height as the upper end of the top panel of the front casing 40 as seen in Fig. 6.  Also, the blower vane 72 can be placed in a closed position.  In this position, the blower vane 72 is at the same height as the upper end of the front casing.
Regarding claim 5, in Choi, the fan housing 60 reads on the “housing cover.”  See Choi Fig. 4, [0036].  It is provided inside the rear casing 30 (the “cabinet”) as seen in Fig. 5.  The outer surface of the fan housing 60 surrounds blower fan 56 (the “air blowing fan”).  Id.
Regarding claim 6, in Choi, the portions of the fan housing 60 on either side of the blower fan 56 are a “guide plate extending from the housing cover and guiding air passing through the air blowing fan upward in a radial direction.”  Note that this structure of the fan housing 60 in Choi is the same as the guide plates 432, 433 of the Applicant’s disclosure.  See Disclosure filed Jan. 22, 2019 (“Disclosure”) Fig. 12, [0247].
The fan housing 60 also comprises an “extension plate” which is the plate that is formed toward the top of the fan housing 60, below the lip.  See Choi Fig. 4.  This plate extends laterally along an upper end of the fan housing 60 to an end portion of either “guide plate.”  Id.   Note the plate that is formed toward the top of the fan housing 60, below the lip is the same as the extension plate 436 of the Applicant’s disclosure.  See Disclosure Fig. 14, [0294].

    PNG
    media_image5.png
    1140
    1362
    media_image5.png
    Greyscale


Regarding claim 7, in Choi, the lip that surrounds the “extension plate” reads on the “stepped rib configured to support the discharge grill.”  
Regarding claim 11, the humidifier in Choi comprises a fan housing 60, which reads on the “scroll housing.”  See Choi Fig. 4, [0036].  The “discharge portion” is the area of the fan housing 60 where air is discharged.  Therefore, the fan housing 60 is disposed below the discharge portion, because the fan housing 60 is below the area where air is discharged, as seen in Fig. 6.  The blower fan 56 is accommodated in the fan housing 60.  Id. at [0047].  
The portion of the fan housing 60 that surrounds the blower fan 56 reads on the “first guide formed to be rounded and surrounding an outer surface of the air blowing fan.”  See Choi Figs. 4, 6.
The section the fan housing 60, on the side facing the viewer in Fig. 4, that extends upwardly from the area surrounding the fan 56, reads on the “second guide extending upward at one end portion of the first guide.”  See Choi Figs. 4, 6.  This structure is essentially the same as the second guide 433 in the Applicant’s disclosure.  See Disclosure Fig. 35, [0522].
The angled section of the fan housing 60, away from the viewer in Fig. 4, reads on the “third guide.”  See Choi Figs. 4, 6.  The angled section of the fan housing 60 extends in the same manner as the third guide 434 of the Applicant’s disclosure. See Disclosure Fig. 35, [0522]. Therefore, the angled section in Choi has the structure by which the Applicant is intended to claim with the language “the third guide extends obliquely in the direction that the door assembly is drawn out so that a rear end portion of the third guide is positioned inward than a front end portion of the third guide.”

    PNG
    media_image6.png
    1028
    1383
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    901
    870
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    1012
    1519
    media_image8.png
    Greyscale


Regarding claim 12, the third guide in Choi extends obliquely in a direction away from the second guide toward the upper portion of the rear casing 30 (the “cabinet”), as seen in the annotated figure in the rejection of claim 11 above.
Regarding claim 13, an upper end of the third guide in Choi is disposed so as to overlap with the first guide in a downward direction, because the third guide is above the first guide.
Regarding claim 14, in Choi, the fan housing 60 (the “scroll housing”) includes an extension plate that extends from the upper end of the third guide, which is the flat plate at the top of the third portion, as seen in Fig. 4.

    PNG
    media_image9.png
    1134
    1340
    media_image9.png
    Greyscale


Regarding claim 15, the discharge portion in Choi communicates with a space between the second and third guides, because air is discharged through the space formed between these two guides.  The lip that extends upward from the extension plate in Choi reads on the “non-discharge portion.”
Regarding claim 17, the third guide extends upwardly from the first guide and is inclined relative to the first guide, as seen in the annotated figure in the rejection of claim 11 above.
Regarding claim 18, in Choi, the fan housing 60 (the “scroll housing”) includes a cutoff portion positioned between the first and third guide, which is the intersection between the first and third guide.  The cutoff portion in Choi has essentially the same structure as the cutoff portion 435 in the Applicant’s disclosure.  See Disclosure Fig. 35.  Therefore, the cutoff portion in Choi teaches what the Applicant means by “the cut-off portion extends from a rear end contact point of the cut-off portion to a front end contain point obliquely to one side in a direction in which the door assembly is drawn out.”

    PNG
    media_image10.png
    948
    998
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    929
    1121
    media_image11.png
    Greyscale


    PNG
    media_image1.png
    944
    1083
    media_image1.png
    Greyscale


Regarding claim 20, because the cutoff portion in Choi is curved, it is rounded with respect to a first direction defined as a direction interconnecting the first and third guide, and a second direction defined as a direction interconnecting a front end and a rear end of the cutoff portion.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al., US 2011/0291305 A1 in view of Rakocy et al., US 5,893,939 in further view of Ikeda et al., US 2015/0292508 A1.
Regarding claim 8, in Choi, the blower fan 56 reads on the “impeller.”  See Choi Fig. 4, [0047].  
Choi differs from claim 8, because it fails to disclose structure of the fan blades in the fan 56, and therefore Choi does not provide enough information to teach all of the features of claim 8.
But Ikeda discloses an air conditioner comprising an impeller 8a for moving air through the device. See Ikeda Fig. 2, [0046].   The impeller 8a comprises a blade 8c that includes a maximum camber point defined as a point on a negative pressure surface of the blade corresponding to a point having a maximum camber on an average camber line (inner peripheral curved surface Bs2, id. at Fig. 7, [0055]) and a reference point defined as another point on the negative pressure surface of the blade (end portion 15a, id. at Fig. 7, [0057]) where the distance between the negative pressure surface and a positive pressure surface is maximum (the distance between Bs2 and end portion 15a, id.).  The negative pressure surface of the blade includes a linear surface formed as a flat surface from the maximum camber point to a leading edge of the blade (flat surface Qs, id. at Fig. 7, [0055]).  
The impeller of Ikeda is beneficial because it has reduced noise and increased air blowing efficiency compared to conventional air moving devices.  See Ikeda [0011].  Therefore, it would have been obvious to use the impeller 8a of Ikeda in place of the blower fan 56 in Choi to provide these benefits and because the simple substitution of one known element for another is within the ambit of a person of ordinary skill in the art when the substitution would be expected to produce predictable results.  MPEP 2143(I)(B).

    PNG
    media_image12.png
    751
    1223
    media_image12.png
    Greyscale


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al., US 2011/0291305 A1 in view of Rakocy et al., US 5,893,939 in further view of Vogel et al., US 2010/0143125 A1.
Regarding claims 9 and 10, the prior art teaches the limitations of claim 5, as explained above.
The prior art differs from claims 9 and 10 because it fails to disclose a sensor bracket in the fan housing 60 (the “housing cover”).
But Vogel discloses a fan 200 with a sensor housing 1 (the “sensor bracket”) to which a thermistor 31 (the “sensor device”) is mounted.  Vogel Figs. 3, 4, [0034], [0039].  The housing 1 is positioned in an opening formed by the outer surface of the fan housing (the spaced into which the housing 1 is inserted).  Id.  This opening corresponds to the claimed “recessed space.”  The sensor is beneficial because it is able to accurately measure the rate of air flow through the fan, to determine whether or not the system using the fan has sufficient air flow to operate successfully.  Id. at [0003]. 

    PNG
    media_image13.png
    863
    662
    media_image13.png
    Greyscale


It would have been obvious to use the sensor disclosed in Vogel sensor with the fan housing 60 of Choi, to enable the humidifier in Choi to accurately measure the rate of air flow through the fan 56.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al., US 2011/0291305 A1 in view of Rakocy et al., US 5,893,939 in further view of Brandel, US 2018/0187908 A1.
Regarding claim 19, an inner surface of the cutoff portion in Choi is formed as a curved surface, as seen in the annotated version of Fig. 9, as seen in the rejection of claim 18 above.  
Choi differs from claim 19, because it fails to disclose a plurality of recessed surface portions and protruding surface portions, as claimed.
But Brendel discloses a fan with an outlet 40 that has a corrugated perimeter 136.  Brendel Fig. 4, [0026].  As such, the outlet 40 has an inner surface with a plurality of recessed portions and a plurality of protruding surface portions.  The corrugated shape is beneficial because it increase the streamwise velocity of the airflow discharged from the fan.  Id.  

    PNG
    media_image14.png
    613
    606
    media_image14.png
    Greyscale

It would have been obvious for the outlet in the fan housing 60, including the inner surface of the bend in fan housing, to have a corrugated perimeter in order to provide this benefit.  
Response to Arguments
35 U.S.C. 112(b) Rejections
The amendment to claim 4 is sufficient to overcome the previous 35 U.S.C. 112(b) rejection.
35 U.S.C. 103 Rejections
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776